DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 1/20/2021, have been fully considered and reviewed by the examiner.  Claim 1 and 4 are amended, claim 5 is cancelled and claims 8-9 added.  Claims 1-4 and 6-9 are pending.
Response to Arguments
Applicants arguments are directed to newly added claim requirements that are specifically addressed below.  
Applicants arguments relative to the Delahoy reference are noted; however, Giggins discloses orifices for gas flow in a PVD apparatus and Delahoy discloses arrangement of orifices to provide control over the gas flow in a PVD apparatus and therefore reasonable expectation of predictable results would follow from the use of the Delahoy arrangement of orifices.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5087477 by Giggins, Jr. et al. and further with US Patent Application 20050029088 by Delahoy et al.
Claim 1:  Giggins discloses an apparatus for use in a coating process, comprising: 
a chamber (10);  
a crucible (24) configured to hold a coating material in the chamber (16);  
an energy source operable to heat the interior of the chamber (14) and evaporate the coating material such that gaseous coating material travels in a coating direction from the crucible to a coating envelope.  
a coating envelope situated with respect to the crucible (see e.g. substrate area (56); 
and at least one gas manifold (28) located near the coating envelope, the at least one gas manifold being configured to provide a gas screen between the coating envelope and the crucible (see Figure 1 and accompanying text). 
[AltContent: arrow]
    PNG
    media_image1.png
    839
    1062
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1160
    853
    media_image2.png
    Greyscale

Giggins discloses the gas manifold includes a hollow tube with apertures arranged axial along the length of the tube.  Additionally Giggins discloses using a plurality of apertures and arranging such so that the gas is flowing around the component and therefore determination of the location of the apertures would have been obvious as predictable.  It would have been an obvious matter of design choice to determine the location for the apertures along and around In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  
Here the applicant’s have broadly drafted the claims to require a direction component of the orifice, and the examiner notes that the plume of vapor will travel in various directions from the crucible and therefore the orifice on the Giggins will have a direction component that is opposite a directional component of vapor as it travels from the crucible to the envelope.  The right hand orifice will have a directional component facing the left, where the vapor from the left side of the crucible will travel in a direction generally upward and right.  Therefore the apparatus includes orifices that have a direction component that is opposite travel direction of the vaporized material.
Alternatively, the examiner cites here Delahoy, which also discloses a PVD process for forming a coating (see e.g. vacuum evaporation at 0004) and discloses a pipe for supply gas that includes holes along the tube and also circumferentially around the tube (see Figure 2).  Delahoy discloses such will directly affect the supply of the gas (Figure 2, 0028) and therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have modified Giggeins, which discloses evaporation and supply a gas into the chamber via pipe with orifices and Delahoy discloses controlling the gas flow via using orifices as claimed.
As for the requirement of apertures aimed in a direction having a component opposite to the coating direction, the examiner notes that a directional components would necessarily 
 Claim 2:  Giggins discloses coating envelope is within a hood within the chamber (see 40), the hood including a wall that extends partially around an interior region in which the coating envelope is located, and the at least one gas manifold is within the interior region of the hood adjacent the coating envelope (see Figure 2 and accompanying text, Figure 1). 
 Claim 3:  Giggins discloses the at least one gas manifold includes first and second gas manifolds arranged on opposed sides of the coating envelope (see Figure 1, Figure 2). 
Claim 4:  Giggins discloses a hollow tube having a plurality of apertures arranged along a side thereof, the plurality of apertures being directed toward the coating envelope (Figure 2). 
Claim 7:  Giggins discloses an electron beam gun (14).
Claim 8:  Giggins discloses multiple orifices.
Claim 9:  Giggins is capable of being used as claimed and therefore meets this claim requirement.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giggins taken collectively with US Patent Application Publication 20050000444 by Hass et al.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718